Citation Nr: 0208447	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right leg and back, as secondary to the 
service-connected tibial fracture of the left knee.  

2.  Whether there was clear and unmistakable error in an 
October 22, 1947 rating decision, which failed to award 
service connection for peptic ulcer disease.

3.  Whether there was clear and unmistakable error in an 
October 22, 1947 rating decision, which failed to award 
service connection for bilateral pes planus. 

(The issue of entitlement to an increased rating for 
residuals of a left tibial fracture, currently rated as 20 
percent disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1944 to December 
1945, from May 15, 1950 to May 29, 1950, and from April 1951 
to November 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1997 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of a left 
tibial fracture, currently rated as 20 percent disabling, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection, and all 
relevant evidence necessary for an equitable disposition of 
this appeal was obtained by the RO.

2.  The evidence shows that the veteran's degenerative joint 
disease of the right leg and back is aggravated by, although 
was not caused by, his service-connected residuals of a left 
tibial fracture.  

3.  The October 1947 rating decision, which denied 
entitlement to service connection for stomach trouble and an 
injury to the left foot, did not involve undebatable error 
which, had it not been made, would have manifestly changed 
the outcome of that decision.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right leg and back is 
aggravated by the service-connected tibial fracture of the 
left knee.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The requirements for finding clear and unmistakable error 
in an October 1947 rating decision, which failed to award 
service connection for peptic ulcer disease, have not been 
met.  38 C.F.R. § 3.105(a) (2001).

3.  The requirements for finding clear and unmistakable error 
in an October 1947 rating decision, which failed to award 
service connection for bilateral pes planus, have not been 
met.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he should 
be awarded service connection for degenerative joint disease 
of the right leg and back, as secondary to his service-
connected tibial fracture of the left knee.  The veteran also 
argues that there was clear and unmistakable error in an 
October 1947 rating decision, in that the RO failed to award 
him service connection for peptic ulcer disease and bilateral 
pes planus.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

In regard to the veteran's claims for clear and unmistakable 
error, the United States Court of Appeals for Veterans Claims 
(Court) has held that "VCAA is not applicable to CUE 
matters."  Parker v. Principi, 15 Vet. App. 407, 412 (2002).

Although VCAA does not apply to CUE claims, VCAA is 
applicable to the veteran's claim for service connection.  
The Board has reviewed the veteran's service connection claim 
in light of the VCAA, and is satisfied that the RO complied 
with the requirements under this new law.  In April 2001, the 
RO sent the veteran a letter informing him of the new law, 
and outlining both VA's and the veteran's responsibilities 
regarding his claim.  The RO informed the veteran that the 
VCAA required that they explain what information or evidence 
is needed to support his claim.  The veteran was offered an 
opportunity to provide any requested information, and the RO 
indicated that they would also tell him what information or 
evidence VA would obtain on his behalf.  The RO notified the 
veteran that they needed him to provide names, addresses, and 
approximate dates of treatment for all healthcare providers 
who may have information regarding the claimed disorder, 
including the existence of any Federal records that may 
pertain to his claim.  The RO provided the veteran with forms 
for authorizing release of any such records.  The RO also 
informed the veteran of what the evidence must show to 
establish entitlement to service connection, and what the 
veteran could do to help his claim. 

Additionally, in a March 2002 supplemental statement of the 
case (SSOC) the RO provided the veteran with a copy of the 
regulation pertaining to secondary service connection claims.  
That SSOC also outlined the provisions of the VCAA, and 
provided a detailed discussion as to why the evidence did not 
satisfy the legal requirements for establishing secondary 
service connection.  In short, the Board finds that the 
veteran was adequately notified of the evidence needed to 
substantiate his claims.  38 U.S.C.A. § 5103.

The Board also finds that the RO made reasonable efforts to 
assist the veteran in obtaining evidence to substantiate his 
claim.  The veteran has been afforded a VA examination in 
connection with his claim on appeal, and VA medical opinions 
were sought.  The record contains these VA medical records, 
as well as the veteran's service medical records and some 
private treatment records.  The claims file also contains 
statements from the veteran and his representative.  In July 
2000, the veteran presented testimony at an RO hearing in 
support of his claims.  He declined the opportunity to 
present testimony at a hearing before a Member of the Board.  
In short, for the reasons discussed above, the Board finds 
that the requirements under the VCAA regarding notice and 
duty to assist have been met, and the case is ready for 
appellate disposition.  38 U.S.C.A. § 5103A.

I.  Service Connection.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to 
qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Moreover, "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 
(1995). 

In a September 1949 rating decision, the veteran was awarded 
service connection for a "fracture tibial left knee - 
operated cured."  Apparently, the veteran had sustained an 
injury to his left knee when he fell from a telephone pole in 
1944.  He underwent a left knee arthrotomy in November 1950.  

In February 1997, the veteran filed a claim for service 
connection for his right knee, right leg, and back.  He 
maintained that these conditions were secondary to his left 
knee disability.  

There are three VA medical opinions of record specifically 
addressing this claim.  In an April 1997 VA examination, the 
veteran complained of degenerative joint disease all over his 
body.  He was diagnosed with degenerative joint disease to 
the joints and spine.  The examiner opined that the etiology 
of the veteran's right knee and right leg and back pain is 
degenerative joint disease/osteoarthritis, per x-rays, which 
is unlikely related to the service-connected left knee 
trauma, as the veteran did not appear to have a limping gait 
favoring the left knee.  Additionally, the examiner indicated 
that the veteran had osteoarthritis in other joints, such as 
the left wrist and bilateral hands "that would not be 
related to the left knee."

In a November 1999 VA joints examination the examiner 
indicated that he had reviewed the veteran's claims file.  
The veteran was not called in for examination, as the 
examiner was only requested to provide an opinion as to 
whether or not the veteran's osteoarthritis of the veteran's 
right leg and back was secondary to his service-connected 
left tibial fracture disability.  The examiner commented that 
it was "a normal aging variant that people develop 
osteoarthritis of their joints."  He opined that it was 
"unlikely that [the veteran's] arthritis of his lower back 
and his right knee are related to his service-connected 
tibial tubercle fracture of the left leg."  He also stated 
that it "is as likely as not that the service-connected 
disability of his left leg aggravates his right lower 
extremity and back condition."  

A VA medical opinion was provided in December 2001, on the 
issue of whether the veteran's right knee degeneration and 
degenerative joint disease of the spine were related to the 
veteran's service-connected left tibial fracture.  The 
examiner indicated that he did not examine the veteran, but 
had reviewed his claims file.  The examiner opined that the 
veteran's manifestations in the right knee and spine were 
degenerative chronic conditions (osteoarthritis and Sjogren 
syndrome), and were not brought on by a previous trauma to 
the unaffected limb, but only related to the left lower 
extremity, which received the trauma.  He stated that 
osteoarthritis and Sjogren syndrome were degenerative 
processes, and would have continued regardless of whether the 
veteran had ever served in the military.  The examiner also 
opined that the veteran's manifestations to his right leg and 
back are not approximately due to the service-connected left 
leg injury.  He commented that the veteran's leg length 
discrepancy did not contribute to the degenerative changes in 
the veteran's spine.  Finally, the examiner commented that if 
the veteran had arthritis in his low back and right knee, the 
leg-length discrepancy may aggravate, but not cause the 
degenerative changes in the spine and right knee.  He noted 
that x-rays showed some degenerative changes in the veteran's 
lumbar spine and his bilateral knee showed retropatellar 
osteophytes, but he did not see a residual deformity from a 
tibial fracture.  

The Board has carefully reviewed all the evidence of record, 
and finds that there is an approximate balance of positive 
and negative evidence in this case.  While the evidence 
appears consistent that the veteran's service-connected left 
knee disability did not cause his degenerative joint disease 
of the right leg and back, there are two medical opinions of 
record indicating that the veteran's left knee disability 
aggravates his right leg and spine condition.  In that 
regard, the April 1997 VA examination concluded that it is 
unlikely that the veteran's degenerative joint disease is 
related to his left knee disability.  The November 1999 VA 
medical opinion indicates that it was "unlikely" that the 
veteran's arthritis of the lower back and right knee were 
related to his service-connected left knee disability.  
However, that examiner also concludes that it "is as likely 
as not" that the veteran's service-connected left knee 
disability aggravates his right lower extremity and back.  
The December 2001 VA medical opinion indicates that the 
veteran's right leg and back disorders are not due to his 
left knee injury.  However, the examiner opines that the 
veteran's left leg length may aggravate (but not cause) 
degenerative changes in the right knee and spine.  The Board 
notes that although the veteran is not specifically service-
connected for a left leg discrepancy, there is evidence of 
record suggesting that this is a residual of his injury.  In 
short, the Board finds that resolving any remaining doubt in 
the veteran's favor, service connection is granted for 
degenerative joint disease of the right leg and back, based 
on aggravation by the service-connected residuals of a left 
tibial fracture, and to this extent the appeal is granted.  
38 U.S.C.A. § 5107(b).


II.  Clear and Unmistakable Error.

In June 1999, the RO received the veteran's claim for clear 
and unmistakable error in an October 1947 rating decision 
"and all subsequent Rating Decisions."  The veteran's 
representative maintains that the October 1947 rating 
decision, which failed to award service connection for flat 
feet and peptic ulcers, did not have "sufficient reasons and 
bases to deny this gentleman service connection for these 
disabilities."  The representative pointed to medical 
evidence from a Dr. L. C. Rudell, who diagnosed the veteran 
with peptic ulcer disease and flat feet shortly after service 
separation, as well as several lay statements to the same 
effect.  In short, the representative argued that the 
presumption of soundness applied to the veteran, and there 
was no evidence to rebut that presumption.  

The veteran's representative also disagreed with a December 
1947 request for a medical examination as there was a 
notation that the veteran should not be seen by Dr. L. C. 
Rudell who had already made a statement in connection with 
the claim.  The veteran's representative agrees that VA can 
request an independent medical opinion, but that "this was 
not done in this case."  The representative notes that the 
veteran's claims were again denied in an April 1948 rating 
decision, and that "[t]he reasons and bases were still 
completely absent of any sufficient justification for the 
denial."  

The representative maintains that "[c]onsidering the obvious 
mistakes in the [sic] this veteran's record, we are hereby 
declaring that clear and unmistakable errors have been 
made."  He requests that the veteran's peptic ulcer disease 
be service-connected at a compensable rate from the date of 
discharge from service, and that the evidence is sufficient 
to justify a compensable rating for both feet from the date 
following discharge.  The representative maintains that 
"[a]s of yet, there has been no factual evidence to justify 
anything other than what is being requested here ... there is 
only positive evidence in the veteran's favor and no negative 
evidence."  

In summary, the veteran's June 1999 claim for CUE focused on 
an October 1947 rating decision, and also briefly mentioned 
an April 1948 rating decision.  The RO developed the 
veteran's claims only as pertains to the October 1947 rating 
decision.  Moreover, in the veteran's "Appellant's Brief," 
dated in June 2002, the representative's arguments pertain 
only to the October 1947 rating decision.  As such, the Board 
will focus its analysis on the October 1947 rating decision.  
To the extent the veteran wishes to raise a claim for CUE in 
another rating decision, he is free to bring a claim in that 
regard.  

According to VA law, clear and unmistakable error is the type 
of administrative error during the adjudication of a claim 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Winslow v. Brown, 8 
Vet. App. 469, 474 (1996); Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  If the evidence establishes clear 
and unmistakable error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) "a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-314 (emphasis added).  In order for there to be a valid 
claim of CUE, the claimant must assert more then a 
disagreement as to how the facts were weighed or evaluated.  
Id. at 313.

CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  
38 C.F.R. § 3.105(b); see Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Failure to fulfill the duty to assist cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA RO.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo, 6 
Vet. App. at 44.  

The Board finds that the veteran's arguments as to CUE in the 
October 1947 rating decision amount to no more than a 
disagreement with how the facts were weighed or evaluated.  
As such, he has not presented valid claims for CUE.  See 
Russell, 3 Vet. App. at 313.  Initially, the veteran argues 
that the RO did not present sufficient reasons and bases for 
its denial.  However, the mere fact that the RO did not 
explicitly discuss a piece of evidence in its decision does 
not imply that the RO did not consider the evidence.  In 
fact, ROs were not required to include in their decisions a 
summary of the evidence considered until February 1990.  See 
38 U.S.C.A. § 5104(b).  Thus, silence in a final RO decision 
prior to February 1990 cannot be taken as a failure to 
consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 
58 (1996).  

The veteran argues that medical evidence from Dr. Rudell 
supported his claims, as well as some lay statements.  
However, a review of the record reveals that Dr. Rudell's 
statement is dated in November 1947, which was after the 
October 1947 rating decision was issued.  Moreover, even if 
Dr. Rudell's statement had been of record at the time of the 
October 1947 rating decision, the veteran has not shown an 
undebatable error in the RO's denial of his claims for 
service connection for peptic ulcer disease and for a 
bilateral foot disorder.  See Russell, 3 Vet. App. at 313-
314.  Rather, the veteran's arguments revolve around the RO's 
weighing of the evidence, which is not a proper basis for 
CUE.  Id.  

Moreover, in regard to the veteran's argument that it was 
improper for the RO to request a medical opinion from a 
physician other than Dr. Rudell, the veteran has not 
indicated how this constitutes CUE.  While the veteran may 
disagree with the RO's method of obtaining a medical opinion, 
the veteran does not indicate how this would have manifestly 
changed the outcome of the October 1947 rating decision, had 
that medical opinion request not been made.  Not only was the 
request for a medical opinion made after the October 1947 
rating decision (in December 1947), but at most the request 
concerns the duty to assist, which is not a basis for CUE.  
See Crippen, supra.

As noted earlier, in the June 1999 claim the veteran argues 
in conclusion that "[a]s of yet, there has been no factual 
evidence to justify anything other than what is being 
requested here ... there is only positive evidence in the 
veteran's favor and no negative evidence."  This statement 
expresses an opinion regarding interpretation of the 
evidence, but does not point to an error that "compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo, 6 Vet. App. at 43-44.  

The Board is unable to find CUE in the October 1947 rating 
decision.  As noted earlier, CUE is a type of error that is 
undebatable, and which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Russell, 3 Vet. App. at 313-314.  In the present case, the 
veteran's arguments pertain to disagreement as to how the 
facts were weighed, which is not a valid claim for CUE. 

In conclusion, the Board finds that the RO's October 1947 
rating decision was reasonably supported by the evidence then 
of record, and VA laws and regulations in effect at the time.  
The veteran's allegations point to disagreement with how the 
facts were weighed by the RO in 1947, but do not point to 
legal, or undebatable error, which compels the conclusion 
that the result would have been manifestly different but for 
the error.  As such, the Board finds no evidence of CUE in 
the October 1947 rating decision.  The Board has thoroughly 
reviewed the facts of this case, and the veteran's 
contentions, but finds that there was no CUE in the October 
1947 rating decision, which failed to award service 
connection for peptic ulcer disease and for bilateral pes 
planus, and the appeal is denied.  


ORDER

Degenerative joint disease of the right leg and back was 
aggravated by the service-connected tibial fracture of the 
left knee, and to this extent service connection is granted, 
subject to the rules and regulations governing awards of 
monetary benefits.

The October 1947 rating decision did not contain clear and 
unmistakable error in failing to award service connection for 
peptic ulcer disease and for bilateral pes planus.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

